Nichols, Judge.
1. Tender to the condemnee of the assessors’ award of compensation for the property sought to be condemned, or payment of it into the registry of the court on his refusal to accept it, was a condition precedent to the condemnor’s right to file and prosecute an appeal to a jury in the superior court. Woodside v. City of Atlanta, 214 Ga. 75 (103 S. E. 2d 108); State Highway Dept. v. Wilson, 98 Ga. App. 619 (106 S. E. 2d 544).
2. Where, as under the uncontradicted evidence in the present case, the condemnor attempted to file an appeal from the assessors’ award to a jury in Chattooga Superior Court, without first tendering the amount of the assessors’ award to the condemnee, the trial court erred in failing to dismiss the condemnor’s appeal on motion of the condemnee, and such judgment must be reversed.

Judgment reversed.


Gardner, P.J., Townsend, Carlisle and Quillian, JJ., concur. Felton, C.J., dissents.